Citation Nr: 1731656	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  06-02 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder.

2. Entitlement to service connection for a cervical spine disorder.

(The issue of entitlement to TDIU on an extraschedular basis due to service-connected disabilities prior to July 17, 2012 is the subject of a separate decision)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse.

ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to July 1973 and from May 1975 to August 1979; he was a member of the Army Reserve for the period between his tours of active duty. He was a member of the Illinois Air National Guard from approximately March 1983 to July 1995.

In October 2012, a second VA examination was conducted and a lengthy report produced. R. at 145-59. This report also noted the previous diagnoses of scoliosis (R. at 147), but made no finding on whether the multiple diagnoses of scoliosis were related to the appellant's current disability.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In October 2013, the Board denied the Veteran's claims of entitlement to service connection for lumbar and cervical spine disorders. In December 2014, the United States Court of Appeals for Veterans Claims (Court) vacated the October 2013 decision and remanded the claims for further development. 38 U.S.C.A. 7104(d)(1) (2014); see also December 2014 Memorandum Decision. In December 2015 the Board remanded the appeal for additional development. The claim is now back before the Board.

Effective July 17, 2012, the Veteran is in receipt of a total disability evaluation based on individual unemployability. 

The Veteran testified before the undersigned at a January 2007 video-conference hearing. A transcript of the hearing is included in the claims file.


FINDINGS OF FACT

1. Lumbar spine disorder originated during active service.

2. Cervical spine disorder originated during active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for lumbar spine disorder have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2. The criteria for service connection for cervical spine disorder have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service medical records reveal that in May 1977, the appellant sought medical treatment after he hit a gun door with his head. Physical examination revealed a small scratch on his scalp. In October 1977, the appellant was treated for complaints of low back pain. On physical examination, the appellant had spasms in the L3-4 area with much pain. In November 1977, diagnoses of mild scoliosis and low back pain were rendered. The July 1979 exit examination includes a diagnosis of mild scoliosis. A February 1995 report of medical history includes a notation of a head injury in 1991, when the appellant ran into a door; he was treated with a neck brace for two weeks.

The Veteran underwent CT scans of the lumbar and cervical spines in January 2007. This testing revealed the presence of multi-level degenerative disc disease of the lumbar spine and of the cervical spine. The testing also revealed the presence of mild dextroscoliosis of the thoracic spine. 

Thus the evidence of record shows the existence of a current disorder, as well as related complaints and treatment in service.

In a March 2010 private treatment record, the clinician reviewed the Veteran's X-Rays and stated that it "it is obvious that both the neck and lumbar spine are old injuries."

A June 2011 letter from Dr. M.K. indicates the Veteran's 1991 head injury contributed to his neck pain, which was aggravated by a motor vehicle accident in 1995. Dr. M.K. concluded that the Veteran's neck pain is at least as likely as not related to his injuries in service.

The Veteran contends that his lumbar spine and cervical spine disorders began during active service. The competent evidence as to the etiology of his lumbar spine and cervical spine disorders is in conflict. While the VA medical opinions state that the Veteran's lumbar spine and cervical spine disorders are not related to service, the Veteran has explained that his disorders began during active service. There is no evidence that impeaches the Veteran's credibility before the Board. Given the existence of evidence both for and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's lumbar spine and cervical spine disorders arose during active service. Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for the lumbar spine and cervical spine disorders and the claims are granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for lumbar spine disorder is granted.

Service connection for cervical spine disorder is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


